Citation Nr: 1017604	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  He is the recipient of the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, that assigned a 30 
percent disability rating for PTSD.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.

In a decision dated in September 2008, the Board denied the 
Veteran's request for a rating in excess of 30 percent for 
PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court) and in August 2009, the 
Court granted a joint motion for remand for further 
development.   

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Court's August 2009 Order granting a 
joint remand, the Board hereby finds that a VA examination 
and/or opinion is necessary in this appeal.  

Specifically, the Veteran underwent a VA examination in 
October 2006 at which time his PTSD symptoms were found to be 
mild.  The examiner based his opinion on the Veteran's 
alleged social and occupational functioning.  The examiner 
reported that the Veteran spent time with immediate family, 
friends, and neighbors and had good family relationships; 
however, the same examiner also stated that "[s]erious 
difficulties due to a psychological problem are reported with 
work, relationships, and health."  

Moreover, the Veteran later testified before the Board in May 
2008 that he lives alone in a rural area, avoids contact with 
people and has no social life.  T. 8.  Although the Veteran 
also testified that he has good relationships with his 
children, he also indicated that he rarely sees his children 
and has only met one of his two grandchildren and has only 
met that grandchild one time.  T. 7.  Additionally, the 
Veteran testified that he only has one friend.  T. 9.  Such 
suggests a shift in his symptomatology.

Because the October 2006 VA examiner's report contains 
inconsistencies and contrasts with the Veteran's sworn 
testimony, the examination is inadequate for the purpose of 
evaluating the extent of the Veteran's PTSD.  Therefore, 
another examination is required.  See Barr v. Nicholson, 21 
Vet.App. 303, 311 (2007) ("Once the Secretary undertakes the 
effort to provide an examination . . . he must provide an 
adequate one.") 

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorder should be obtained.  

The Veteran must be advised of the importance of reporting to 
any scheduled examinations and of the possible adverse 
consequences, to include denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Finally, in his statements to the October 2006 VA examiner, 
the Veteran stated that his PTSD disability severely 
interfered with his ability to work in the last year that he 
was employed, in 2001.  Moreover, the Veteran testified that 
he has not worked since 2001 and that he believes his PTSD or 
treatment for his PTSD has caused him to be unemployable.  T. 
9.  The Veteran has therefore raised the issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  Therefore, on 
remand, and in consideration of new evidence pertaining to 
the Veteran's PTSD disability and his employability, the RO's 
readjudication of the claim for a rating in excess of 30 
percent for PTSD disability should include the issue of TDIU, 
in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records from 
the VA Medical Center in Wichita, Kansas from 
July 2007 to the present.  Any negative 
responses should be noted. 

2.  After the above has been completed, the 
Veteran should be afforded a VA examination 
to determine the current degree of severity 
of his PTSD.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  To 
the extent possible, the manifestations of 
the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  In addition, the 
examiner should provide a global assessment 
of functioning score with an explanation of 
the significance of the score assigned.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the veteran's 
service-connected PTSD consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should also provide an opinion concerning 
the impact of the Veteran's PTSD on his 
ability to obtain and maintain gainful 
employment, to include whether the symptoms 
of the Veteran's PTSD prevent him from 
working.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation such should be 
stated along with rationale for such an 
opinion.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Upon completion of the above, readjudicate 
the issues on appeal, to include any records 
that may not have been previously considered.  
Additionally, consider if the Veteran is 
entitled to total individual unemployability 
due to his service-connected disability.

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

